UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrantx Filed by a Party other than the Registranto Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-12 TrustCo Bank Corp NY (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: N/A Aggregate number of securities to which transaction applies: N/A Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): N/A Proposed maximum aggregate value of transaction: N/A Total fee paid: N/A o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: N/A Form, Schedule or Registration Statement No.: N/A Filing Party: N/A Date Filed: N/A The following letter was made available to shareholders on March 30, 2010. Subsidiary: Trustco Bank Robert J. McCormick Chairman, President and Chief Executive Officer March 29, 2010 Dear Fellow Shareholders; Last week we mailed our 2009 Annual Report and Proxy information to shareholders.If you have not already received it, please watch for it.This material contains detailed information about our results for 2009 and our plans moving forward, as well as the details of our Annual Meeting, which will be held on May 20th this year.We look forward to seeing you there.If you are unable to attend the meeting, please review the proxy material and vote on the matters being presented.The proxy material provides instructions to vote by returning the proxy card or via the Internet or telephone.Your vote is more important than ever, so please vote at your earliest convenience. On April 1st we will pay our regular cash dividend on common shares, continuing a 100 year history of continuous cash dividends to shareholders.This is especially noteworthy during these turbulent times in the financial services industry when so many companies have eliminated cash dividends.We are also pleased that Bank Director Magazine again named TrustCo as one of America’s top banks.In its 1st Quarter 2010 edition the magazine ranked TrustCo 30th out of the top 150 performers in the industry. Although our industry continues to face headwinds, we have been encouraged by recent trends in our business.We expect to report first quarter results on April 20th.Our quarterly reports are often picked up by financial sites on the Internet, but can always be found on our website at www.trustcobank.com by clicking on the Investor Relations link. We appreciate your support and we will continue to strive to build a company we can all be proud of. Sincerely, /s/ Robert J. McCormick Robert J. McCormick
